The trial of the action and all proceedings on the part of the plaintiffs, however, is stayed sua sponte until the plaintiffs -comply with the order to submit to the physical examination by the Impartial Medical Panel. The court is vested with discretionary powers under the Special Rules for Medical Examinations. This discretion does not appear to have been abused. Therefore, the refusal of the plaintiffs to submit to the physical examination heretofore ordered at pretrial cannot be countenanced. An action should not be dismissed for failure to submit to a physical examination ordered by the court in the absence of a proper record of the considerations which impelled such a determination. (Cf. Ivory v. Widaben Realty Corp., 5 A D 2d 266.) Concur — Rabin, J. P., McNally, Stevens, Eager and Steuer, JJ.